DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities: lines 1 – 2, “the receiving portion is a convex-shaped receiving portion that protrudes” should read - - the receiving portions are convex-shaped receiving portions that protrude - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2 and 4 are rejected under 35 U.S.C. 102a1 as being anticipated by Adrian et al. USP 5925055.
Claim 1, Adrian discloses a medical device (Fig. 3a) for cutting an object in a biological lumen (Abstract), the medical device comprising: a rotatable drive shaft 20; a cutting portion (applicator head or burr 30) configured to be positioned in the biological lumen, the cutting portion being on a distal side of the drive shaft and being rotatable together with the drive shaft so that rotation of the drive shaft rotates the cutting portion to cut the object in the biological lumen (col. 4, ll. 61 – 66); an outer tube (see Fig. 1 - elongated body or housing 12) rotatably accommodating the drive shaft; an inner ring (disk-like element 350) disposed on a cutting portion side; an outer ring (housing 18) disposed on an outer tube side; a plurality of rolling elements (ball bearings 301 and 302) positioned between the inner ring and the outer ring; the inner ring or the outer ring including a raceway surface on which the rolling elements roll; and a plurality of receiving portions (circular sockets 311 and 312) that individually rotatably accommodate the rolling elements are provided on a side of the inner ring or the outer ring facing the raceway surface.  
Claim 2, Adrian discloses the inner ring being fixed to the cutting portion so that rotation of the cutting portion results in rotation of the inner ring.  
Claim 4, Adrian discloses the outer ring being fixed to a distal end of the outer tube.

Claim(s) 6, 7 and 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Bonitz USP 5855439. 
Claims 6, 7 and 16, Bonitz (see annotated Fig. 3) discloses a first ring (bearing chain 30); a second ring (110a); a plurality of spherical rolling elements (casters 40) positioned between the first ring and the second ring; the first ring including a plurality of circumferentially spaced-apart projections 30a (see annotated Fig. 1) that project toward the second ring relative to portions of the first ring adjacent the projections; each of the projections including a convex-shaped receiving portion at which is positioned one of the spherical rolling elements 40; the second ring including a raceway surface (110b) in contact with the rolling elements and on which the rolling elements roll; the first ring and the second ring being relatively rotatable about a rotation axis of the bearing; and one of the first ring and the second ring being an inner ring 30 of the bearing, and the other of the first ring and the second ring being an outer ring 110a of the bearing.

    PNG
    media_image1.png
    318
    578
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    532
    559
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 3, 5, 8 – 15 and 17 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656